


Exhibit 10.10.9

 

ARCH CAPITAL GROUP LTD.

 

Amendment to Restricted Share Unit Agreement

 

THIS AGREEMENT (the “Amendment”), dated December 9, 2008, between Arch Capital
Group Ltd. (the “Company”), a Bermuda company, and Constantine Iordanou (the
“Employee”).

 

WHEREAS, the Company granted 17,668 Restricted Share Units (the “Award”) to the
Employee under the Company’s 2002 Long Term Incentive and Share Award Plan (the
“Plan”) pursuant to a restricted share unit agreement, between the Company and
the Employee, dated as of February 20, 2003 (the “Agreement”);

 

WHEREAS, the Company and the Employee wish to amend the Award in order to bring
it into compliance with Section 409A of the Code;

 

WHEREAS, capitalized terms used without definition herein will have the meanings
given to them in the Agreement and the Plan;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties have agreed to amend the Agreement as follows:

 

1.                 IT IS INTENDED THAT THE RESTRICTED SHARE UNITS SUBJECT TO THE
AWARD THAT WERE VESTED ON DECEMBER 31, 2004 (8,834 SHARES), TOGETHER WITH ANY
DIVIDEND EQUIVALENTS CREDITED WITH RESPECT TO SUCH RESTRICTED SHARE UNITS UNDER
SECTION 2(F) OF THE AGREEMENT, WILL SATISFY THE GRANDFATHER PROVISIONS OF
SECTION 409A OF THE CODE SO THAT SUCH RESTRICTED SHARE UNITS, TOGETHER WITH ANY
DIVIDEND EQUIVALENTS CREDITED WITH RESPECT THERETO, WILL NOT BE SUBJECT TO
SECTION 409A OF THE CODE.  NO AMENDMENT TO THE AWARD (INCLUDING, WITHOUT
LIMITATION, THIS AMENDMENT) WILL APPLY TO SUCH RESTRICTED SHARE UNITS (OR ANY
DIVIDEND EQUIVALENTS CREDITED WITH RESPECT THERETO), UNLESS THE AMENDMENT
SPECIFICALLY PROVIDES THAT IT APPLIES THERETO.

 


2.                                    WITH THE RESPECT TO THE REMAINING 8,834
RESTRICTED SHARE UNITS PROVIDED FOR IN THE AWARD THAT WERE NOT VESTED ON
DECEMBER 31, 2004, THE FOLLOWING PROVISIONS SHALL APPLY:


 

(a)  The second sentence of Section 4 is amended to read in its entirety as
follows:

 

“The Company shall pay any issuance, stamp or documentary taxes (other than
transfer taxes) or charges imposed by any governmental body, agency or official
(other than income taxes) or by reason of the issuance of Shares.”

 

(b)  New Section 11 is added to read in its entirety as follows:

 

“11.  Section 409A.  It is intended that this Agreement and the Award will
comply with Section 409A of the Code and any regulations and guidelines

 

--------------------------------------------------------------------------------


 

promulgated thereunder (collectively, “Section 409A”), to the extent the
Agreement and the Award are subject thereto, and the Agreement and the Award
shall be interpreted on a basis consistent with such intent.  If an amendment of
the Agreement is necessary in order for it to comply with Section 409A, the
parties hereto will negotiate in good faith to amend the Agreement in a manner
that preserves the original intent of the parties to the extent reasonably
possible.  Notwithstanding any provision to the contrary in this Agreement, if
the Employee is deemed on the date of his “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a “specified
employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)), then with
regard to any payment that is considered deferred compensation under
Section 409A payable on account of a “separation from service” that is required
to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into
account any applicable exceptions to such requirement), such payment shall be
made on the date that is the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Employee’s “separation from service,” or
(ii) the date of the Employee’s death (the “Delay Period”).  Upon the expiration
of the Delay Period, all payments delayed pursuant to this Section 11 (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to the Employee in a lump sum and any
remaining payments and benefits due under this Agreement shall be paid in
accordance with the normal payment dates specified for them herein. 
Notwithstanding any provision of this Agreement to the contrary, for purposes of
any provision of this Agreement providing for the payment of any amounts upon or
following a termination of employment, references to the Employee’s “termination
of employment” (and corollary terms) with the Company shall be construed to
refer to the Employee’s “separation from service” (within the meaning of Treas.
Reg. Section 1.409A-1(h)) with the Company.  No action or failure to act
pursuant to this Section 11 shall subject the Company to any claim, liability,
or expense, and the Company shall not have any obligation to indemnify or
otherwise protect the Employee from the obligation to pay any taxes, interest or
penalties pursuant to Section 409A.”

 


3.                                    ALL OTHER PROVISIONS OF THE AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICT OF LAWS, AND MAY BE EXECUTED IN TWO COUNTERPARTS, EACH OF
WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

2

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE UNDERSIGNED HAVE EXECUTED THIS AMENDMENT ON DECEMBER 9,
2008.


 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

/s/ Dawna Ferguson

 

Name: Dawna Ferguson

 

Title: Secretary

 

 

 

 

 

/s/ Constantine Iordanou

 

Constantine Iordanou

 

3

--------------------------------------------------------------------------------
